DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are currently pending.  Claims 8-15 are cancelled.

Response to Arguments
In view of the arguments filed on 04/20/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below, as the Examiner relies on different sections of the previously cited prior art and thus arguments presented are no longer relevant to the current rejection.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of the pending claims.
Regarding the term “heating strategies”, as recited in claim 1, will be interpreted to read on being made up of a single heating pattern (i.e., various e.g., frequencies, sources, amplitudes, and phase shifts).  Support for this interpretation can be found in paragraph [0012] of the originally-filed specification.
Regarding the term “appliance data set”, as recited in claim 1, will be interpreted to read on an initial state (simulation data with power values and frequency values included) for the cooking appliance.  Further, from paragraph [0010] of the published specification, it appears that the “appliance data set” is then stored.  To further clarify, this element will be interpreted to be read on that the appliance data set is determined prior to delivery to the user.
Regarding the term “geometry dimensions”, as recited in claim 1, will be interpreted to read on dimensions obtained from using a known grid method for obtaining the geometry of the cavity, for example, a finite element method (FEM) of a finite-differences time-domain (FDTD).  Support for this interpretation can be found in paragraph [0010] of the originally-filed specification.  
Regarding the term “initial food geometry”, as recited in claim 1, will be interpreted to read on geometries obtained using the same grid method (i.e., FEM or FDTD) as used in obtaining the geometry of the cavity.  Support for this interpretation can be found in paragraph [0011] of the originally-filed specification.
i.e., an observation of said values) at the completion of a heating strategy/heating pattern.  Support for this interpretation can be found in Fig. 4 of the originally-filed specification.
Regarding the term “food data set”, as recited in claim 1, will be interpreted to read on a sequence of frequencies, amplitudes and phase shifts for each specific heating strategy/heating pattern.  Support for this interpretation can be found in paragraph [0014] of the originally-filed specification.
Regarding the term “simulation”, as recited in claim 2, will be interpreted to read on being made up of an electromagnetic simulator, for example HFSS (high frequency structural simulator), VORPAL, or XFdtd (window system finite difference time domain), or any other simulator known in the art.  Support for this interpretation can be found in paragraph [0009] of the originally-filed specification.  
Additionally, the Applicant characterizes the “present system [as] monitors changes in the geometry of the food throughout the heating process.  For example, popcorn changes its geometry when heated and this change in geometry can be used to determine whether the popcorn no longer needs to be heated and to thus control the heating process”.  The Examiner takes the position that the expansion, 

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, the recited “target outcome” appears to be more of the result of the function rather than the function themselves.  The Examiner suggests amending the claim to positively recite that the target outcome is the result of a re-heat function, a defrost function, or a popcorn function.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Regarding claim 1, the limitation that recites “obtaining an initial food geometry” is unclear.  Specifically, paragraph [0011] of the published specification states that “an initial food geometry is then obtained using the same grid method as used in obtaining the geometry of the cavity 12”.  Further, paragraph [0010] states that “the geometry dimensions are obtained using a known grid method for obtaining the geometry of the cavity 12, for example a finite element method (FEM) or a finite-differences time-domain (FDTD)”.  Additionally, paragraph [0011] of the published specification states that “[t]he food geometry is the geometry of the cavity obtained above with the food item 14 placed within it”.  In other words, it is unclear if this step is merely a repetition of “obtaining an appliance data set representing geometry dimension” with a food item in the cavity, or a different step.
Regarding claim 1, the limitation that recites “obtaining a food geometry of the cooking appliance while applying the estimated heating strategy” is unclear.  As discussed above, the Examiner takes the position that the expansion, shrinkage, or movement of the food item during the heating process is inherent.  Further, obtaining a geometry of the cooking appliance during the heating process would inherently also capture a change in geometry of the food item.  In other words, it is 
Regarding claim 1, the limitation that recites “estimating a heating strategy for the target outcome based on the data set” is unclear.  Specifically, it is unclear if “the data set” is referring to the “appliance data set” as it appears that this limitation is referring to a separate data set that includes data from the food item.
Regarding claim 1, the limitation that recites “determining an actual outcome based on the food geometry…” is unclear.  Specifically, the term “actual outcome” is unclear.  The Oxford Dictionary define “outcome” as “the way a thing turns out; a consequence”.  A review of the specification implies that Applicant intends “an actual outcome” to have a special meaning.  For instance, Steps 214 and 216 of Fig. 4 implies that the recited “actual outcome” is to mean the values observed.  MPEP 2111 states that an Applicant is entitled to be their own lexicongrapher but must do with reasonable clarity, deliberateness, and precision and, if done, must set out the uncommon definition in some manner within the patent disclosure so as to give one of ordinary skill in the art notice of the change.  The Examiner takes the position that the instant application does not meet the bar with this limitation.
Regarding claim 1, the limitation that recites “determining an actual outcome based on the food geometry, permittivity value, and final temperature” is end of the simulation” (emphasis added).  The Examiner recommends amending the claims to add the step of “heating the food item to a final temperature”.
Regarding claim 1, the limitation that recites “when a determination that the actual outcome is not within a threshold of the target outcome, repeating the estimating, applying, obtaining a food geometry” is unclear.  Specifically, it is unclear if “a food geometry” is referring to the previously recited initial food geometry, the food geometry, or a different claim element.  
Regarding claim 1, the limitation that recites “until the actual outcome is within a threshold of the target outcome” is unclear.  Specifically, it is unclear if this term is referring to the previously recited threshold or a different threshold.
Regarding claim 2, the limitation that recites “wherein the estimating, applying, obtaining a food geometry” is unclear.  Specifically, it is unclear if “a food geometry” is referring to the initial food geometry, the food geometry, as recited in claim 1, or a different claim element.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. First, claim 1 recites a method of setting heating strategies for a solid state microwave cooking appliance having a cavity in which a food item is to be heated, and a controllable source of microwave emissions is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component.  That is, other than reciting "a solid state microwave cooking appliance", nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the "a solid state microwave cooking appliance" language, the claim encompasses a user's understanding of the power level and duration to warm a particular food item to the user's preference.  The mere nominal recitation of a generic cooking appliance does not take the claim limitation out of the mental processes grouping. Thus, the limitation recites a mental process.


 Third, claim 1 recites selecting one of a plurality of food items, each selected food item having a permittivity value and an initial temperature is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, the claim encompasses a user mentally performing an inventory of food products currently in the user's fridge/freezer.  Any type of food item inherently has a permittivity value, and a user could easily remember the temperature settings of the user's 
Fourth, claim 1 recites obtaining an initial food geometry is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, the claim encompasses a user mentally performing an analysis of the food geometry, for example, if the food would fit into the cooking appliance. 
Fifth, claim 1 recites determining a target outcome for heating the selected food item is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, the claim encompasses a user mentally determining, for example, that a particular desired outcome is for the food item to be thawed or fully cooked. 
Sixth, claim 1 recites estimating a heating strategy for the target outcome based on the data set, including operating the controllable source of microwave emissions is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component.  That is, other than reciting "the controllable source of microwave emissions", nothing in the claim element precludes the step from 
Seventh, claim 1 recites applying the estimated heating strategy to the selected food item is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Specifically, claim 2 characterizes the "applying" step as being conducted in a "simulation", as opposed to actually heating the food item.  That is nothing in the claims exclude simulating heating a food item practically being performed in the mind.  For example, a user can simply imagine what would happen to a food item if maximum power was applied for a prolonged duration (i.e., burning).  MPEP 2106.04(d)(I) states that "[m]erely reciting the words 'apply it' (or equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea" did not integrate a judicial exception into a practical application.  
Eight, claim 1 recites obtaining a food geometry of the cooking appliance while applying the estimated heating strategy is a process that, under its broadest i.e., portions of the food item melting).  MPEP 2106.04(d)(I) states that "[m]erely reciting the words 'apply it' (or equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea" did not integrate a judicial exception into a practical application.  
Ninth, claim 1 recites determining an actual outcome based on the food geometry, permittivity value, and final temperature is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, the claim encompasses a user imagining an outcome for the food based on its appearance, which would inherently take into account the food geometry, permittivity value, and final temperature.   
Tenth, claim 1 recites comparing the actual outcome to the target outcome is a process that, under its broadest reasonable interpretation, covers performance of 
Eleventh, claim 1 recites when a determination that the actual outcome is not within a threshold of the target outcome, repeating the estimating, applying, obtaining a food geometry, and comparing steps until the actual outcome is within a threshold of the target outcome is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Specifically, claim 2 characterizes the "estimating, applying, obtaining a food geometry, and comparing" steps as being conducted in a "simulation", as opposed to actually heating the food item.  That is nothing in the claims exclude simulating heating a food item practically being performed in the mind.  For example, a user can simply compare the actual outcome to a predetermined outcome in his/her mind.  MPEP 2106.04(d)(I) states that "[m]erely reciting the words 'apply it' (or equivalent) with 
Twelfth, claim 1 recites when a determination that the actual outcome is within a threshold of the target outcome, outputting a food data set representative of the estimated heating strategy to a memory for the solid state microwave cooking appliance is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component.  That is, other than reciting "a memory", nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the "memory" language, the claim encompasses a user's retention of the power level and duration to warm a particular food item to the user's preference.  The mere nominal recitation of a generic memory does not take the claim limitation out of the mental processes grouping. Thus, the limitation recites a mental process.  
Even though claims, taken as a whole, fall within a statutory category, this judicial exception is not integrated into a practical application because “[m]erely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the estimating, applying, obtaining a food geometry, and comparing steps are recited at a high level of generality and amount to mere feedback data gathering, which is a form of insignificant extra-solution activity.  Each of the additional limitations is no more than mere instruction to apply the exception using a generic computer component (i.e., the cooking appliance).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e., the cooking appliance).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
Further, the estimating, applying, obtaining a food geometry, and comparing steps are determined as well-understood, routine, conventional activity in the field of microwave cooking appliances when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160249416 (hereinafter Elboim) in view of U.S. Patent Application Publication No. 20100187224 (hereinafter Hyde) and U.S. Patent Application Publication No. 20020047009 (hereinafter Flugstad) with U.S. Patent Application Publication No. 20100115785 (hereinafter Ben-Shmuel) presented as evidentiary support.
Regarding claim 1, Elboim discloses a solid state microwave cooking appliance (apparatus 100, Fig. 1, reproduced below, Elboim) having a cavity (cavity 104, Fig. 1, Elboim) in which a food item (object 102 such as a pizza, paragraph [0134] and Fig. 1, Elboim) is to be heated (thawing and cooking a pizza, paragraph [0134], Elboim), and a controllable source of microwave emissions (solid state microwave generator, paragraph [0145], Elboim).

    PNG
    media_image1.png
    442
    338
    media_image1.png
    Greyscale

Second, Elboim discloses obtaining an appliance data set representing frequency values (“a cavity may have a cutoff frequency”, paragraph [0143], Elboim) of the solid microwave cooking appliance.  Further, the aforementioned paragraph of Elboim (paragraph [0143]) discloses that “[t]he term cavity may also be used to refer to the enclosure itself” (emphasis added).  Moreover, the aforementioned paragraph of Elboim (paragraph [0143]) discloses that “the cutoff may be shifted when the object is in the cavity (in respect to a cutoff of an empty cavity)” (emphasis added).  In summary, Elboim clearly discloses factoring in frequency characteristics of the appliance (i.e., enclosure).  Furthermore, Elboim discloses that “the values indicative of the electrical response of the cavity at each may be studied in advance” (emphasis added) (paragraph [0203]).
Third, Elboim discloses selecting one of a plurality (“receive from the user interface indication of the identification of the object”, paragraphs [0026] and [0039], Elboim) of food items (pizza, paragraph [0134], Elboim), each selected food item having a permittivity value and an initial temperature (Examiner takes the position that any item inherently has a permittivity value and an initial temperature).  Alternatively, Elboim discloses “user interface 144 may include a keypad, a barcode reader, an RFID reader, and/or any other mechanism that allows a user to indicate an identification of the object in a machine-readable manner” (paragraph [0162]).
Fourth, Elboim discloses determining a target outcome for heating the selected food item (“processor 140 is programmed to determine a target temperature range”, paragraph [0192], Elboim).  Further, paragraph [0192] of Elboim discloses “the processor may be programmed to determine that the materials included in the syringe should reach room temperature” (emphasis added).  Moreover, Elboim discloses “[t]he fact that an excitation setup mainly heats a part of an object may be learned from measurements or simulations.”  In other words, Elboim discloses that the temperature of the object can be derived from simulations.
Elboim discloses estimating a heating strategy for the target outcome based on the data set, including operating the controllable source of microwave emissions (“[o]nce the volume is identified based on fingerprints obtained using sensing RF source 110, processor 140 may select the suitable set of processing instructions and operate processing RF source 120 based on the instructions included in the selected set”, paragraph [0162], Elboim).  Further, Elboim discloses “[t]he function DR vs. frequency may be used as fingerprints for identifying object 104” (emphasis added) (paragraph [0161]).  Moreover, Elboim discloses “[a] part of the transmitted power that is not returned from the cavity may be referred to as dissipated power, and the ratio between dissipated and transmitted power may be termed dissipation ratio (DR)” (emphasis added) (paragraph [0157]).  Furthermore, Elboim discloses that “the values indicative of the electrical response of the cavity at each frequency may depend upon temperature in a manner that may be studied in advance” (emphasis added) (paragraph [0203]).
Sixth, Elboim discloses applying the estimated heating strategy (processing instructions 502 or 504, paragraph [0182] and Fig. 5, reproduced below, Elboim) to the selected food item (pizza for example, paragraph [0134], Elboim).  

    PNG
    media_image2.png
    168
    482
    media_image2.png
    Greyscale

Seventh, Elboim discloses comparing the actual outcome to the target outcome (“[p]rocessor 140 may process the received signal to estimate a state or property of the object (e.g., temperature, position, etc.) based on a comparison between the received signal to signals stored in a memory (e.g., memory 142) in association with properties of the objects from which the stored signals were measured”, emphasis added, paragraph [0227], Elboim).
Eighth, Elboim discloses when a determination that the actual outcome is not within a threshold of the target outcome, repeating the estimating, applying, obtaining, and comparing steps until the actual outcome is within a threshold of the target outcome (“method 1000 may further include determining a target temperature and automatically repeating steps 1010, 1020 and 1030, until a temperature of at least one part of the container reaches the target temperature”, emphasis added, paragraph [0230], Elboim).
Ninth, Elboim discloses when a determination that the actual outcome (received signal indicating the state/property and temperature of the object, paragraph [0208], Elboim) is within a threshold of the target outcome (a target Elboim), outputting a food data set representative of the estimated heating strategy (processing instructions 502 or 504, paragraph [0182] and Fig. 5, Elboim) to a memory (processing instructions forming different sets of processing instructions may be stored in memory 142, paragraph [0182] and Fig. 3, Elboim) for the solid state microwave cooking appliance.  Further, Elboim discloses that response indicators including a feedback received from the cavity holding the object “for example, scattering parameters, dissipation ratios, and reflectivities” are stored as “for example, by graphs, functions, tables, or other means of associating response indicators with excitation setups” (paragraph [0135]).  Moreover, Elboim discloses “the temperature of a sample may be estimated as the temperature associated with a saved graph, which is most similar to the graph measured from the sample” (paragraph [0203]).
However, Elboim does not explicitly disclose obtaining an appliance data set representing geometry dimensions and power values of the cooking appliance; obtaining an initial food geometry; obtaining a food geometry while applying the estimated heating strategy; determining an actual outcome based on the food geometry and permittivity value; comparing the actual outcome to the target outcome.
Hyde is directed towards heating a product using electromagnetic energy “including microwave ovens, microwave processing chambers, sterilization Hyde teaches obtaining an appliance data set representing geometry dimensions and power values of the cooking appliance (“[a]s required for each application, each signal is adjusted for the specific characteristics of the microwave oven 100, the shape of the microwave chamber, the location and characteristics of the radiation detector 135, and the characteristics of the microwave chamber that may illustratively enable food absorption of already transmitted microwaves”, paragraph [0064], Hyde).  Further, Hyde teaches that “the signal indicating the microwave power in the microwave chamber 110, from the radiation detector 135” (emphasis added) (paragraph [0064].  
Additionally Hyde teaches obtaining an initial food geometry (“the control circuit 140 is configured to estimate the food type by sensing the food optical depth at start-up based on a given food geometry and at an assumed temperature”, paragraph [0055], Hyde).  Further, Hyde discloses “[t]he microwave power absorbed by the material is posited to be related to its optical depth (or optical thickness)” (paragraph [0031]).
Additionally, Hyde teaches obtaining a food geometry while applying the estimated heating strategy (“monitoring a geometry of at least a portion of the item at 1322 (e.g. monitoring a changing geometry of a food object due to evaporation or state change, monitoring a changing geometry of composite material due to state Hyde); determining an actual outcome based on the food geometry (“[t]he microwaving predictor 672, for example, receives input signals from the modeling engine 602 for estimating a finish time or other process condition (e.g. cure condition, sterilization condition, etc.). The input can include the tracking signal, heating/cooking protocols 626, real-time look-up table 670 information, food geometries …. The microwaving predictor 672 can include progress sentinel which can be used to dynamically estimate finish times by monitoring a tracking signal produced by the modeling engine 602”, paragraph [0100], Hyde).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elboim to incorporate the teachings of Hyde to obtaining an appliance data set representing geometry dimensions and power values of the cooking appliance; obtaining an initial food geometry; obtaining a food geometry while applying the estimated heating strategy; determining an actual outcome based on the food geometry.  One skilled in the art would have been motivated to combine the references because doing so would provide a high degree of accuracy in cooking.  See Hyde, last sentence of paragraph [0049].

Flugstad is directed toward food product medium heating method by alternating current to match output impedance of RF waveform signal generator.  Flugstad teaches determining an actual outcome based on the permittivity value, (the electromagnetic parameters of a medium to be tested are permittivity, permeability, conductivity, and field intensity, paragraphs [0058]-[0064], Flugstad); comparing the actual outcome (the electromagnetic parameters of a medium to be tested are permittivity, permeability, conductivity, and field intensity, and final temperature, paragraphs [0058]-[0064], Flugstad) to the target outcome.
Further, Flugstad characterizes the electromagnetic parameters of a medium to be tested (i.e., permittivity, permeability, conductivity, and field intensity) as “a parameter of interest, such as Debye resonances (explained below) or other dielectric property, or other temperature dependent parameters” (paragraph [0057]).  Moreover, Flugstad teaches “[t]he frequency or composite frequency groups of the RF signal used in the heating system will track with and change with temperature to account for the fact that the Debye resonance frequencies of the polar molecular constituents of the food or other medium 24 also shift with temperature” (emphasis added) (paragraph [0098]).  Based on the above, the Examiner takes the position that permittivity of the medium can substitute Debye resonances as a parameter of interest.  As Flugstad teaches permittivity being a temperature dependent parameter, those of ordinary skill in the art would readily understand that the permittivity changes with a change in temperature.  It is clear that as an object is heated, the object would inherently expand or shrink.  Therefore, the Examiner takes the position that a person of ordinary skill in the art would look to a measurement of permittivity to determine a food geometry.
Assuming that Applicant does not intend to heat the food, Flugstad also teaches performing a 3-D finite element model of the medium (i.e., food) (paragraph [0176]).  Moreover, Flugstad also teaches (“several options for developing a simulation model.  One is to adapt existing electromagnetic models developed in MathCAD and MATLAB. Another is to employ various examples of electromagnetic field FEM programs for complex composite geometrical structures”, emphasis added, paragraph [0194], Flugstad).  In view of the above, the Examiner takes the position that the FEM executed by Flugstad would inherently obtain a food geometry.
The courts have held that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCP A1980).  For the instant case, the purpose of the method of Elboim is to cook food items via microwaves, and the purpose of the method of Flugstad is also to cook food items via microwaves.  Examiner takes the position that the third composition of the methods of Elboim and Flugstad would be used for the very same purpose.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Elboim to incorporate the teachings of Flugstad to determine an actual outcome based on the permittivity value; comparing the actual outcome to the target outcome.  One skilled in the art would have been motivated to combine the references because doing so would rapidly, efficiently and uniformly heat food products.  See Flugstad, paragraph [0021].
The Examiner presents Ben-Shmuel to provide a teaching that a person of ordinary skill in the art understands that expansion of a food product change (i.e., dough raising) and the electromagnetic parameters of the cavity behave in anticipated ways (paragraph [0796]).
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  fingerprints obtained using sensing RF source 110, processor 140 may select the suitable set of processing instructions and operate processing RF source 120 based on the instructions included in the selected set”, paragraph [0162], Elboim), applying, obtaining a food geometry (“the control circuit 140 is configured to estimate the food type by sensing the food optical depth at start-up based on a given food geometry and at an assumed temperature”, paragraph [0055], Hyde), and comparing steps (“[p]rocessor 140 may process the received signal to estimate a state or property of the object (e.g., temperature, position, etc.) based on a comparison between the received signal to signals stored in a memory (e.g., memory 142) in association with properties of the objects from which the stored signals were measured”, emphasis added, paragraph [0227], Elboim) are conducted in a simulation (“[t]he fact that an excitation setup mainly heats a part of an object may be learned from measurements or simulations”, paragraph [0192], Elboim).  Further, Elboim discloses (“method 1000 may further include determining a target temperature and automatically repeating steps 1010, 1020 and 1030, until a temperature of at least one part of the container reaches the target temperature”, emphasis added, paragraph [0230], Elboim).
Assuming that Applicant does not intend to heat the food item, Elboim discloses that “the temperature of a sample may be estimated as the temperature Elboim implies that functions of Elboim as being mathematically estimated based on saved data.
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above.  Additionally, Flugstad also teaches performing a 3-D finite element model of the medium (i.e., food) (paragraph [0176]).  Moreover, Flugstad also teaches (“several options for developing a simulation model.  One is to adapt existing electromagnetic models developed in MathCAD and MATLAB. Another is to employ various examples of electromagnetic field FEM programs for complex composite geometrical structures”, emphasis added, paragraph [0194], Flugstad).  In view of the above, the Examiner takes the position that the FEM executed by Flugstad would inherently obtain a food geometry.
Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 4 depends upon. Additionally, Elboim discloses wherein operating the controllable source of microwave emissions (solid state microwave generator, for example a voltage Elboim) includes a sequence of at least one of frequencies, amplitudes, or phase shifts (Fig. 5, provided below, Elboim).

    PNG
    media_image2.png
    168
    482
    media_image2.png
    Greyscale

Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 5 depends upon. Additionally, Elboim discloses where the estimated heating strategy (instructions 502 or 504, paragraph [0182] and Fig. 5, Elboim) comprises a heating sequence including a plurality of heating patterns (instructions 502 and 504, paragraph [0182] and Fig. 5, Elboim).  
Regarding claim 6, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 6 depends upon. Additionally, Elboim discloses wherein the target outcome is one of a re-heat function, a defrost function, or a popcorn function (“thawing, thawing and cooking, drying, etc.”, paragraph [0134], Elboim).
Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 7 depends upon. Additionally, Elboim discloses a plurality of different (“e.g., pizzas of various Elboim) food items (“[t]he apparatuses may be configured to receive indication on the exact type of object to be processed... (e.g., thawing a frozen 12" pizza and cooking it), paragraph [0134], Elboim).
Assuming for the sake of argument that Applicant intends to have this limitation to read as heating different food items at the same time, paragraphs [0129]-[0131] are directed to flowcharts in Figs 8-10, respectively, which disclose heating a plurality of materials (i.e., different food items) within a single RF cavity at the same time.
Furthermore, Hyde also teaches “synchronize the finish time of the cooking or heating so that different items achieve a concerted finish” (paragraph [0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761